The board could properly find that the accident occurred within the time and space limits of decedent’s employment, as was established by the testimony of the employer’s plant manager, and, more particularly, that decedent went to the railroad siding in performance of a specific duty to check a ear there. Thus there became operative the presumption of compensable accident and that against suicide. (Workmen’s Compensation Law, § 21, subds. 1, 3.) The board was not required, of course, to credit the testimony of the engineer and fireman of the locomotive which struck decedent; and was well within the area *685of decision committed to it when it specifically rejected that evidence and held that the presumption against suicide had not been overcome. Further, upon analysis of the record without recourse to the presumptions, it is clear that the evidence was susceptible of conflicting inferences and, consequently, that the board was not bound to adopt those pointing to suicide. (Matter of Wetterauw v. Japan Airlines, 11 N Y 2d 983; Matter of Mengele v. Liebmann Breweries, 11 N Y 2d 986.) Decision and award affirmed, with costs to the Workmen’s Compensation Board. Bergan, P. J., Gibson, Herlihy and Taylor, JJ., concur;